Exhibit 10.14



AFFILIATED INTEREST AGREEMENT

 

THIS AGREEMENT is made and entered into this 12th day of December, 2002, by and
among Wisconsin Energy Corporation ("Wisconsin Energy"), the Utility Affiliates
(as defined below) and the other Nonutility Affiliates (as defined below) in the
holding company system of Wisconsin Energy which have become parties hereto by
signature below or by endorsement as provided herein.

 

W I T N E S S E T H



WHEREAS, the Wisconsin Energy is a "holding company" as defined in Sec.
196.795(1)(h), Wis. Stats.; and

WHEREAS, the Utility Affiliates are public utilities in the holding company
system of Wisconsin Energy and are "public utility affiliates" as defined in
Sec. 196.795(1)(L), Wis. Stats.; and

WHEREAS, the Nonutility Affiliates (including Wisconsin Energy) are companies in
the holding company system of Wisconsin Energy and are "nonutility affiliates"
as defined in Sec. 196.795(1)(j), Wis. Stats.; and

WHEREAS, from time to time a Utility Affiliate may perform various services
involving the use of its "public utility affiliate employees," as defined in
Sec. 196.795(1)(Lm), Wis. Stats., for any or all of the Nonutility Affiliates;
and

WHEREAS, from time to time a Utility Affiliate may make its "property," as
defined in Sec. 196.795(5)(s), Wis. Stats., available to, or for use by, any or
all of the Nonutility Affiliates; and

WHEREAS, from time to time, a Utility Affiliate may lease or rent office space
to Wisconsin Energy and/or any of the other Nonutility Affiliates as provided by
Sec. 196.795(5)(k)2., Wis. Stats.; and

WHEREAS, from time to time any or all of the Nonutility Affiliates may, using
their employees or property, perform various services for and/or lease or rent
property to a Utility Affiliate; and

WHEREAS, Wisconsin Energy as the parent holding company of the Utility
Affiliates and the Nonutility Affiliates (other than itself) will incur costs as
a result of providing various services for the common benefit of the companies
in its holding company system, which services such companies, if they were not
in a holding company system, would have to provide for themselves;

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

A Utility Affiliate may furnish such services involving use of its property
and/or public utility affiliate employees to the Nonutility Affiliates as they
may from time to time request, at the rates set forth in Article IV, upon the
terms and conditions herein set forth.

A Utility Affiliate shall have the right, exercisable at its sole discretion, to
refuse to perform services or provide property to any Nonutility Affiliate.

The parties understand that the Utility Affiliates are subject to the provisions
of Sec. 196.795(5)(r), (s), Wis. Stats., regarding the use of any "public
utility affiliate employee" or "property" and agree that the Utility Affiliates
shall minimize the use of any "public utility affiliate employee" and "property"
by the Nonutility Affiliates.

ARTICLE II

A Utility Affiliate may, if in its sole discretion it elects to do so, provide
to a Nonutility Affiliate upon request, property, as defined in Section
196.795(5)(s), Wis. Stats., independent of and not related to the provision of
any services. Such property shall be provided in accordance with the provisions
of Sec. 196.795(5)(s), Wis. Stats., and the Utility Affiliate shall be
compensated for such property at the greater of the cost or the fair market
value of such property.

ARTICLE III

A Utility Affiliate may, if in its sole discretion it elects to do so, lease or
rent office space to a Nonutility Affiliate upon request with rental payments to
be based upon the greater of fair market value or the Utility Affiliate's cost.
For purposes of this Article III, rental payments based upon fair market value
shall be determined by the going rental rate for similar properties in the same
geographic area on similar terms.

ARTICLE IV

Compensation for services provided by a Utility Affiliate to a Nonutility
Affiliate shall be at the greater of the cost to Utility Affiliate or the fair
market value of such services. For purposes of this Agreement, the cost to the
Utility Affiliate of each such service shall be determined as follows:

1. Each Utility Affiliate employee who in any month was involved in providing
any service to a Nonutility Affiliate shall for that month identify the service,
the Nonutility Affiliate for which he or she provided such service and the time
spent providing such service.

2. The hourly rates shall be computed for employees identified in paragraph 1
above, which shall include vacation, absent time, benefits and payroll taxes.

3. The sum of the number of hours spent by each employee identified in paragraph
1 above providing each service to a Nonutility Affiliate shall be multiplied by
the hourly rate as determined for that employee under paragraph 2 above.

4. An overhead rate shall be established for the Utility Affiliate based upon:

a. costs associated with training and professional development;

b. costs of office space based upon a return of original cost and a return on
the depreciated original cost, based on the Utility Affiliate's latest overall
rate of return authorized by the Public Service Commission of Wisconsin and
adjusted for the income tax effect and/or actual rental payments made by the
Utility Affiliate;

c. costs of office supplies;

d. costs for office furniture and equipment based upon a return of original cost
and a return on the depreciated original cost, based on the Utility Affiliate's
latest overall rate of return authorized by the Public Service Commission of
Wisconsin and adjusted for the income tax effect; and

e. costs for administrative and general support.

The total labor charges determined in paragraph 3 shall be increased by the
overhead rate.

5. The number of miles traveled in the specific month by Utility Affiliate's
employees in their own vehicles in performing each service for the Nonutility
Affiliates shall be multiplied by the appropriate per mile rate at which the
Utility Affiliate reimburses its employees for the use of their own personal
vehicles for utility business. The use of Utility Affiliate vehicles in
performing services for the Nonutility Affiliates will be billed at the
prevailing hourly rate (rate charged to the Utility Affiliate accounts and
customers for work performed) plus overhead.

6. An amount representing a reasonable return on equity shall be established for
the services provided to the Nonutility Affiliates based on the Utility
Affiliate's latest overall rate of return authorized by the Public Service
Commission of Wisconsin and adjusted for the income tax effect and any return
already included under paragraph 4 above.

The sum of the charges calculated in paragraphs 4, 5 and 6 shall constitute the
cost of service provided by the Utility Affiliate to the Nonutility Affiliate.

The fair market value of a service provided by a Utility Affiliate to a
Nonutility Affiliate shall be equal to the cost which the Nonutility Affiliate
would have incurred to obtain such service if the Utility Affiliate could not or
would not provide such service. In determining the fair market value of a
service it provides, the Utility Affiliate shall make a good faith effort to
identify the resources necessary to perform the service and the value of such
service based on a general knowledge of the relevant market for such or a
similar service as well as, if available, comparison with bids or quotations for
such or a similar service. If the Utility Affiliate, despite its good faith
efforts, is not able to determine the fair market value of a service, the fair
market value shall be deemed to be equal to 110 percent of the Utility
Affiliate's cost, calculated as described in this Article IV.

The fair market value of a service provided by the Utility Affiliate to a
Nonutility Affiliate shall be compared to the cost to the Utility Affiliate of
providing the service and a bill will be prepared reflecting the greater of the
fair market value or the cost of providing the service. Bills shall be sent to
each Nonutility Affiliate for the charges associated with the services rendered
to each Nonutility Affiliate by the end of the month following the month on
which the charges were based. Bills shall be due and payable thirty (30) days
after issuance.

Charges of third party suppliers, to the maximum extent practicable, shall be
paid directly by the appropriate company. Any invoices paid by any party on
behalf of any other party will be billed to the appropriate company.

ARTICLE V

A Nonutility Affiliate may, if in its sole discretion it elects to do so,
provide services or property (both real and personal) to a Utility Affiliate
upon request.

ARTICLE VI

Compensation for services provided by a Nonutility Affiliate to a Utility
Affiliate shall be at the lesser of the fair market value or the cost to the
Nonutility Affiliate of such services. For purposes of this Agreement, the cost
of each such service shall be determined as follows:

1. Each employee of a Nonutility Affiliate, except those persons who are
officers of both the Nonutility Affiliate and the Utility Affiliate, who in any
month was involved in providing any service to the Utility Affiliate shall for
that month specify the time spent providing each service to the Utility
Affiliate.

2. Hourly rates shall be computed for employees identified in paragraph 1 above
which shall include vacation, absent time, benefits and payroll taxes.

3. The sum of the number of hours spent by each employee identified in paragraph
1 above providing each service to the Utility Affiliate shall be multiplied by
the hourly rate as determined in paragraph 2 above.

4. An overhead rate shall be established for the Nonutility Affiliate based
upon:

a. costs associated with training and professional development;

b. costs of office space based upon a return of original cost and a return on
the depreciated original cost, based upon the Nonutility Affiliate's latest cost
of capital and adjusted for tax effects, and/or actual rental payments made by
the Nonutility Affiliate;

c. costs of office supplies;

d. costs for office furniture and equipment based upon a return of original cost
and a return on the depreciated original cost, based on the Nonutility
Affiliate's latest cost of capital and adjusted for the income tax effect; and

e. costs for miscellaneous administrative and general support.

The total labor charges determined in paragraph 3 shall be increased by the
overhead rate.

5. The number of miles traveled in the specific month by the Nonutility
Affiliate's employees in their own vehicles or in the Nonutility Affiliate's
vehicles in performing services for the Utility Affiliate shall be multiplied by
the appropriate per mile rate at which the Nonutility Affiliate reimburses its
employees for the use of their own personal vehicles for its business.

6. An amount representing a reasonable return on equity shall be established for
the services provided to the Utility Affiliate and adjusted for the income tax
effect and any return already included under paragraph 4 above.

The sum of the charges calculated in paragraphs 4, 5 and 6 shall constitute the
cost of services provided by the Nonutility Affiliate to the Utility Affiliate.

The fair market value of a service provided by a Nonutility Affiliate to a
Utility Affiliate shall be equal to the cost which the Utility Affiliate would
have incurred to obtain such service if the Nonutility Affiliate could not or
would not provide such service. In determining the fair market value of a
service it provides, the Nonutility Affiliate shall make a good faith effort to
identify the resources necessary to perform the service, and the value of such
services based on a general knowledge of the relevant market for such or a
similar service as well as, if available, comparison with bids or quotations for
such or a similar service. If the Nonutility Affiliate, despite its good fair
efforts, is not able to determine the fair market value of a service, the fair
market value shall be deemed to be equal to 110 percent of the Nonutility
Affiliate's cost, calculated as described in this Article VI.

The fair market value of a service provided by a Nonutility Affiliate to a
Utility Affiliate shall be compared to the cost to the Nonutility Affiliate of
providing the service and a bill will be prepared reflecting the lesser of the
fair market value or the cost of providing the service. Bills shall be sent to
the Utility Affiliate for the charges associated with the services rendered to
it by the end of the month following the month on which the charges were based.
Bills shall be due and payable thirty (30) days after issuance.

Charges of third party suppliers, to the maximum extent practicable, shall be
paid directly by the appropriate company. Any invoices paid by any party on
behalf of any other party will be billed to the appropriate company.

ARTICLE VII

Property, both real and personal, which a Nonutility Affiliate provides by
lease, rental or sale to a Utility Affiliate shall be priced at the lesser of
fair market value or the Nonutility Affiliate's cost.

ARTICLE VIII

Wisconsin Energy (a Nonutility Affiliate) will experience, as the holding
company, costs and expenses in performing certain activities which, in the
absence of a holding company, would have been performed by the Utility
Affiliates and the other Nonutility Affiliates. Such costs and expenses shall be
referred to as "holding company system costs." Examples, without limitation
because of identification, of activities which will create such holding company
system costs are as follows:

  stockholder relations and communications maintenance of stockholder records
stock and other securities transfer and recordation payment of dividends on
securities administration of stock plans preparation and submittal of reports to
stockholders, the Securities and Exchange Commission and other state and/or
federal regulatory tabulation stockholders' meetings preparation and filing of
financing documents including indentures, registration statements, prospectuses,
stock certificates and any other documents or instruments required or related to
the issuance, sale or purchase of securities by federal or state laws or
regulations consolidation of accounting data preparation and filing of
consolidated tax returns



The allocation of holding company system costs among the Utility Affiliates and
the Nonutility Affiliates (excluding Wisconsin Energy) as a group, shall be
based upon an equal weighting of the assets, operating expenses (less income
taxes) and gross payroll of each Utility Affiliate and, as a group, the
Nonutility Affiliates (excluding Wisconsin Energy). Companies which are not
wholly owned by Wisconsin Energy shall have their assets, operating expenses and
gross payroll reduced pro rata to reflect Wisconsin Energy's ownership interest.



The allocation factors will be determined annually. Each affiliate's percentage
of total assets, operating expenses (less income taxes) and gross payroll will
be calculated by comparing such items to the sum of the affiliates' assets,
operating expenses (less income taxes) and gross payroll. Such figures will be
determined for the three years preceding the year for which the allocation is to
be made. The percentages of assets, operating expenses and payroll so determined
for each affiliate will themselves be averaged to arrive at each affiliate's
overall average percentage to be used in allocating holding company system
costs.

If and when new affiliates join the Wisconsin Energy system, allocation factors
will be determined as if the affiliate joining the system were in the system for
the entire period covered by the calculation. These new allocation factors shall
be applied to the holding company system cost pool commencing on the effective
date of the new affiliate's acquisition or formation.

If an affiliate does not have operating results for any portion of the period,
its share of holding company system costs will be based upon financial analysis
until such time as actual operating results are available.

Any costs incurred by WICOR, Inc. as a holding company within a holding company
shall be allocated to the WICOR family of companies. The allocation of the WICOR
holding company system costs among the Utility Affiliate and the Nonutility
Affiliates (excluding WICOR, Inc.) as a group, shall be based upon an equal
weighting of the assets, operating expenses (less income taxes) and gross
payroll of the Utility Affiliate and, as a group, the Nonutility Affiliates
(excluding WICOR, Inc.).

ARTICLE IX

Each person who is an officer both of a Utility Affiliate and of one or more of
the Nonutility Affiliates shall keep a daily record of the amount of time
devoted to service for each Affiliate. In addition to all hours worked, the
record shall identify the date the service was performed, each Affiliate for
which he or she provided such service and the time spent providing the service.
An hourly rate for each officer shall be computed, which shall include base pay
(vacation and absent time), bonus, benefits and payroll taxes. The sum of the
hours spent, from the daily record, for each officer multiplied by the hourly
rate shall constitute the cost of the officer's time to be billed to the
Nonutility Affiliate.

ARTICLE X

This Agreement shall become effective upon the execution by all parties and
approval by the Public Service Commission of Wisconsin and shall remain in
effect until cancelled upon sixty (60) days written notice given by all of the
Utility Affiliates or all of the Nonutility Affiliates or until replaced by a
successor agreement.

This Agreement may be amended or modified by mutual agreement of all the parties
at any time. Any such modification or amendment shall not become effective until
approved by the Public Service Commission of Wisconsin.

It is contemplated that as Wisconsin Energy acquires or forms new Utility
Affiliates and Nonutility Affiliates, such companies will become parties to this
Agreement by endorsement.

Nothing herein contained shall be construed to release the officers and
directors of any of the parties from the obligation to perform their respective
duties, or to limit the exercise of their powers in accordance with the
provisions of law or otherwise. The performance of this Agreement shall be
subject to valid rules, regulations and orders of any regulatory body having
jurisdiction, including approval by the Public Service Commission of Wisconsin.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its officers thereunto duly authorized as of the day
and year first above written.

WISCONSIN ENERGY CORPORATION

(Holding Company/Nonutility Affiliate)

 

By:    /s/ Kristine Rappe                                     

Title: Corporate Secretary                                  



 

WISCONSIN ELECTRIC POWER COMPANY

(Utility Affiliate)

 

By:    /s/ Jeffrey West                                        

Title: Treasurer                                                  



 

WISCONSIN GAS COMPANY

(Utility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WICOR, INC.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WICOR INDUSTRIES, INC.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WICOR FOREIGN SALES CORP.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WEXCO OF DELAWARE, INC.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

STA-RITE INDUSTRIES, INC.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         





 

SHURFLO PUMP MANUFACTURING CO.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

HYPRO CORPORATION

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

EDISON SAULT ELECTRIC COMPANY

(Utility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WISCONSIN ENERGY CAPITAL CORPORATION

(Nontility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

BOSTCO LLC

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WISPARK LLC

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

LEASEHOLD CAPITAL CORPORATION

(Nonutility Affiliate)

 

By:    /s/ Jerry Franke                                               

Title: President                                                          



 

SYNDESIS DEVELOPMENT CORPORATION

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WISVEST CORPORATION

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WITECH CORPORATION

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

FURNITURE HOLDINGS, INC.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

BADGER SERVICE COMPANY

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WEC INTERNATIONAL, INC.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

WEC NUCLEAR CORPORATION

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

MINERGY CORP.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         



 

NORTHERN TREE SERVICE, INC.

(Nonutility Affiliate)

 

By:    /s/ Jeffrey West                                               

Title: Treasurer                                                         

